Citation Nr: 9920784	
Decision Date: 07/27/99    Archive Date: 08/03/99

DOCKET NO.  91-21 710	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Dean


INTRODUCTION

The appellant served on active duty in the U.S. Army from 
April 1967 to June 1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) from rating determinations by the Philadelphia 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  This appeal was initially transferred from the RO to 
the Board in May 1991, and the appellant appeared at a 
hearing before a Member of the Board in Washington, D.C. on 
February 4, 1992 (the transcript is of record).  Some time 
after March 19, 1992, the appellant's claims file was lost.  

Extensive attempts to relocate the original clams file have 
been unsuccessful, and a reconstructed claims file was 
assembled at the RO with the assistance of the appellant's 
representative at that time.  The reconstructed claim file 
was sent to the Board in June 1994.  The case was last before 
the Board in September 1994, when it was remanded to the RO 
for further development, including further augmentation of 
the reconstructed claims file.  

While the appeal was in a remand status at the RO, the 
appellant repeatedly failed to appear for scheduled VA 
psychological tests, nor did he ever respond to repeated 
requests by the RO for more specific information concerning 
the alleged stressor events which occurred in service.  In 
the June 1999 Written Brief Presentation to the Board by the 
appellant's representative, that service organization 
recognized and stated for the record (on p. 5) that it "is of 
the firm opinion that the local agency has demonstrated 
exemplary patience and has gone beyond the pale in attempting 
to assist this veteran with his claim.  Our gratitude is 
extended to the local agency.  We are also of the firm 
opinion that the veteran has been extremely uncooperative, to 
say the least."  

In reviewing the reconstructed file currently before the 
Board, it is noted that there are references to the 
appellant's claim having been previously denied in 1988 (see, 
e.g.,  the transcript of the February 1992 hearing, pp. 10-
11; see also the report of a VA Social Services survey, dated 
March 7, 1995).  However, since the reconstructed file does 
not reflect the prior rating action in question, nor the 
evidence upon which it was based (it is noted, for example, 
that the service medical records are now unavailable), the 
Board endorses and will follow the RO's example in according 
the appellant a de novo review of all of the available 
evidence at this time.  


FINDINGS OF FACT

1.  The appellant is not shown by the evidence to have 
engaged in combat with the enemy.  

2.  The claim seeking service connection for PTSD is not 
plausible.  


CONCLUSION OF LAW

The claim seeking entitlement to service connection for PTSD 
is not well-grounded.  38 U.S.C.A. § 5107(a) (West 1991).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110, 1131 (West 1991).  The aforementioned 
factual basis may be established by medical evidence, 
competent lay evidence, or both.  38 C.F.R. § 3.307(b).  In 
general, lay witnesses, such as the appellant, are only 
competent to testify as to factual matters, such as what 
symptoms an individual was manifesting at a given time; 
however, issues involving medical causation or diagnosis 
require competent medical evidence.  Espiritu v. Derwinski, 
2 Vet. App. 492 (1992); Grottveit v. Brown, 5 Vet.App. 91 
(1993).  

In addition, a claimant is always obliged to present evidence 
of a well-grounded claim; that is, a plausible claim, one 
which is either meritorious on its own or capable of 
substantiation.  Murphy v. Derwinski, 1 Vet. App. 78 (1990).  
Moreover, a well-grounded claim must be supported by 
evidence, not just allegations.  Tirpak v. Derwinski, 2 Vet. 
App. 609 (1992).  If a claim is not well-grounded, then no 
duty to assist the claimant in the development of that claim 
attaches to VA.  38 U.S.C.A. § 5107(a).  

The U. S. Court of Appeals for Veterans Claims (known as the 
U. S. Court of Veterans Appeals prior to March 1, 1999, and 
hereinafter referred to as the Court)  has held repeatedly 
that, in order for a claim seeking to establish service 
incurrence of a disability to be considered plausible, there 
must be competent evidence of a current disability; of 
incurrence of a disease or injury in service; and of a 
relationship or "nexus" between the current disability and 
an injury or disease incurred in service or some other 
manifestation of the disability during service.  Rabideau v. 
Derwinski, 2 Vet. App. 141, 143 (1992); Cuevas v. Principi, 
3 Vet. App. 542, 548 (1992); Caluza v. Brown, 7 Vet. App. 
498, 506 (1995).  

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a); a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  If the evidence establishes that the veteran 
engaged in combat with the enemy and the claimed stressor is 
related to that combat, in the absence of clear and 
convincing evidence to the contrary, and provided that the 
claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor.  38 C.F.R. § 3.304(f) 
(1998); see also Cohen v. Brown, 10 Vet. App. 128 at 136-43 
(1997).  

In the present case, the appellant clams that he served in 
the Demilitarized Zone (DMZ) of Korea in 1969 as a Ranger and 
a Scout, engaging in firefights with the North Korean forces 
and sustaining shell fragment wounds on his right leg and a 
fracture of the C3 vertebra when his jeep hit a land mine.  
He also witnessed the wounding of one of his service comrades 
(Transcript, p. 17).  Furthermore, as a result of his 
reporting to his commanding officer a black market operation 
involving the theft of fuel from U.S. supplies, his life was 
repeatedly threatened and he felt that he was in constant 
danger, carrying his pistol at all times.  As this stress 
kept building, he allegedly turned increasingly to alcoholic 
beverages to relieve his anxiety and depression, leading, he 
feels, to his current problems with alcohol dependence and 
abuse.  He also alleges that he currently experiences 
nightmares and flashbacks to his combat experiences, 
warranting a diagnosis of, and service connection for, PTSD.  
See, e.g., the report of a VA Social Services survey, dated 
March 7, 1995; and the report of the VA PTSD examination of 
the appellant dated in August 1995).  

The facts established by the available evidence are not 
consistent with the appellant's contentions.  He does have a 
long-established and fairly well-documented medical history 
of alcoholism, alcohol dependence, and alcohol abuse, but 
this problem appears to predate his active military service.  
For example, the appellant reported on the August 1995 VA 
psychiatric examination that he began drinking at the age of 
14.  Furthermore, disability compensation benefits currently 
are not legally payable for any disability resulting from the 
abuse of alcohol.  38 U.S.C.A. § 1110 (West 1991) applicable 
to all claims filed on and after October 31, 1990.  

The appellant served in Korea from March to December 1969, 
but not as a Ranger or Scout.  According to his military 
personnel file (DA Form 20), his principle duty in Korea was 
as a Radio Operator (Military Occupational Specialty (MOS) 
17B20); in November 1969, he also acquired the MOS of 26B30 
as a Weapons Support Radar Repairman.  He indicated at the 
February 1992 hearing that he fired his weapon (a .45 caliber 
pistol) on occasion, but not at any individual (Transcript, 
p. 4); he never killed or wounded anyone (Transcript, pp. 6, 
16-17).  He further testified that the principal stress he 
experienced in Korea was the constant psychological threat 
emanating from the North Korean forces on the DMZ 
(Transcript, p. 6).  When testifying under oath, the 
appellant made no mention of the combat-related stressors he 
had described elsewhere.  

The Korean Conflict officially ended on January 31, 1955.  
38 C.F.R. § 3.2(e) (1998).  In 1969, combat operations were 
being conducted in Vietnam, but not in Korea.  In addition, 
the appellant's military records reflect no participation in 
combat operations or campaigns (see box #39 on DA Form 20), 
nor any awards or citations for combat, valor, wounds, etc 
(see box#24 on DA Form 214).  The appellant's service medical 
records are currently missing, as set forth above; but very 
extensive post-service medical records reflect no mention of 
shell fragment wounds to the right leg or a fracture of C3.  
Finally, the appellant's account of his alleged in-service 
stressors is so vague (for example, the appellant has 
specified only that the alleged stressful events occurred in 
1969, see DAV letter to the RO, dated May 18, 1995) that the 
RO has several times (at the direction of the Board) 
unsuccessfully requested that he supply further specific 
information so that the service department could attempt to 
verify these alleged events (see RO letters to the appellant 
dated in November 1994, August 1997, and July 1998).  The 
appellant has never responded to these requests for more 
specific information concerning the alleged stressors, and 
the Board has no alternative than to conclude that these 
alleged stressful events in service are not shown by 
satisfactory evidence to have actually occurred.  

In the absence of objective evidence that the appellant 
engaged in combat with the enemy, his uncorroborated lay 
testimony as to the claimed stressors is not legally 
sufficient; nor are the claimed stressful events in service 
consistent with the known circumstances and conditions of his 
(peacetime) service in Korea.  

It does not appear from the current record that the appellant 
has a clear diagnosis of PTSD related to any event in 
service.  Extensive VA medical records primarily reflect 
repeated and unsuccessful treatments for alcohol dependence 
and also for several unrelated, nonservice-connected 
disabilities.  These records occasionally reflect a history 
of PTSD, but the factual basis for such a diagnosis is not 
specified.  Furthermore, the appellant admitted at the 
February 1992 hearing that there was no valid diagnosis of 
PTSD as of that time (Transcript, p. 2), and that his doctors 
had told him that his only problems were a personality 
disorder and his drinking (Transcript, p. 18).  In June 1995, 
T. Midas, Ph.D., reported a diagnosis of PTSD; but once again 
the factual basis for this diagnosis was not specified, nor 
were the specific stressors identified, nor was this 
diagnosis linked to any events which occurred in service.  

To confuse matters further, there is also a report of a post-
traumatic seizure disorder following a post-service head 
injury (see VA Form 10-1000 pertaining to a period of 
hospitalization at a VA facility in July and August 1993), 
although other medical records indicate that the appellant's 
seizures, if any, may be due to withdrawal from alcohol (see, 
e.g., Intern Admission Note, dated December 1, 1987; and VA 
outpatient record, dated June 29, 1985).  

In an attempt to substantiate the diagnosis of PTSD, the 
appellant was accorded a VA psychiatric examination in August 
1995 in accordance with the Board's remand instructions.  The 
examining physician diagnosed a dysthymic disorder related to 
the appellant's current situational problems of unemployment, 
poverty, alcohol abuse, etc., but indicated that a final 
diagnosis would have to await the completion of psychological 
testing which was ordered.  As previously mentioned, the 
appellant repeatedly failed to report for the scheduled 
psychological testing, and in an October 1995 addendum, the 
examining physician confirmed his initially reported 
diagnosis of a dysthymic disorder.  

In August 1996 the appellant was again examined by the same 
VA staff physician.  Once again, the reported diagnosis was 
of a dysthymic disorder, and this time the examiner added 
that, although the appellant strongly claimed that he had 
PTSD, he did not present any symptoms on this examination 
which would satisfy the criteria for such a diagnosis.  Once 
again, the appellant repeatedly failed to keep appointments 
for scheduled psychological testing.  

Based upon this sorry record of noncooperation by the 
appellant, the Board is compelled to conclude that there is 
no competent medical evidence of a current PTSD disability.  
There is likewise no competent medical evidence that any of 
the appellant's current psychiatric symptoms are related to 
any incident which occurred in service.  Accordingly, the 
claim must be denied as not well-grounded.  


ORDER

The appeal is denied.  



		
	ROBERT E. SULLIVAN
	Member, Board of Veterans' Appeals



 

